                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


JARELL R. WALKER,                              )            CASE NO. 1:17CV1640
                                               )
                 Petitioner,                   )            JUDGE JOHN R. ADAMS
                                               )            MAGISTRATE JUDGE GREENBERG
          vs.                                  )
                                               )
                                               )            ORDER AND DECISION
LYNEAL WAINRIGHT, Warden,                      )
Marion Correctional Institution,               )
                                               )
                 Respondent.                   )


          This matter is before the Court on objections filed by Petitioner, Jarell R. Walker, to the

Magistrate Judge’s Report and Recommendation (“R&R”) filed on October 29, 2018. (Doc. 10).

For the following reasons, Petitioner Walker’s objections are OVERRULED.                 This Court

ADOPTS the R&R of the Magistrate Judge (Doc. 9) and DISMISSES the petition for habeas

corpus filed pursuant to 28 U.S.C. §2254.

          The R&R adequately states the factual and procedural background in this case. Walker

has not demonstrated error in that background. As such, the Court will not reiterate that section

herein.

I.        STANDARD OF REVIEW

          If a party files written objections to a magistrate judge’s report and recommendation a

judge must perform a de novo review of “those portions of the report or specified proposed findings

or recommendations to which objection is made. A judge of the court may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§636 (b)(1).



                                                   1
II.     LAW AND ANALYSIS

        It is undisputed that Walker attempted to obtain a delayed appeal with the Supreme Court

of Ohio, which the Supreme Court summarily denied. The Magistrate Judge found that this denial,

in addition to the fact that nothing in Walker’s Petition suggests that a state court remedy continues

to be available to Walker to raise any of his federal habeas grounds for relief, results in a procedural

default of his grounds for relief. Moreover, the Magistrate Judge found that Walker has failed to

demonstrate either cause or prejudice sufficient to overcome the procedural default.

        The Magistrate Judge further concluded that, in addition to being procedurally defaulted,

Walker’s grounds for relief lack merit under the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), 28 U.S.C. § 2254. For these reasons, the Magistrate recommended that the

Petition be dismissed.

        The Magistrate Judge also noted in the R&R that Walker has filed a motion for summary

judgment (Doc. 8). Within this motion, Walker reiterates arguments about the amended indictment

and lack of jurisdiction set forth in his Petition. Because the Magistrate found all of Walker’s

grounds for relief to be both procedurally defaulted and without merit, the Magistrate Judge

recommended that the motion for summary judgment be denied.

        Walker filed objections to the R&R, and the Warden responded. The objections lack merit,

for at least a couple of reasons.

        First, Walker’s objections are untimely. The R&R was filed and mailed to Walker on

October 29, 2018. The R&R specifically advised Walker that he had a right to object, that any

objection had to be filed within 14 days of service, and that failure to file objections within the

specified time may waive the right to appeal. Pursuant to Fed. R. Civ. P. 5(b)(2)(C), service by

mailing is “complete upon mailing.” Consequently, Walker’s objections were due on November



                                                   2
13, 2018. See Fed. R. Civ. P. 6(a)(1). Walker did not file his objections until November 28, 2018.

Walker cannot benefit from the prison mailbox rule set forth in Houston v. Lack, 487 U.S. 266,

274 (1988), because his pleading does not contain a certificate of service or statement of mailing.

Regardless, Walker’s objections are dated November 22, 2018 and they would have been late even

under the prison mailbox rule. Accordingly, Walker has waived subsequent review of the R&R

by this Court and the Sixth Circuit Court of Appeals. See Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995), citing Thomas v. Arn, 474 U.S. 140, 147-150 (1985). He has not established any of the

limited circumstances under which this Court might be compelled to excuse his waiver. See Carter

v. Mitchell, 829 F.3d 455, 472 (6th Cir. 2016); In re Morris, 260 F.3d 654, 664 (6th Cir. 2001).

As such, this Court overrules Walker’s objections.

       Further, Walker’s objections merely repeat and summarize previous arguments that the

Magistrate Judge has already considered and properly rejected.          Notably, Walker did not

specifically object to the Magistrate Judge’s accurate and dispositive finding that “each of

Walker’s ground for relief are procedurally defaulted, [and] in addition to being procedurally

defaulted, Walker’s grounds for relief are also without merit.” “An ‘objection’ that does nothing

more than state a disagreement with a Magistrate’s suggested resolution or simply summarizes

what has been presented before, is not an ‘objection’ as that term is used in this context.” Aldrich

v. Bock, 327 F.Supp.2d 743, 747 (E.D. Mich. 2004). A general objection to the Magistrate’s report

has the same effect as a failure to object. Id. Because Walker merely repeated and restated

previous arguments, and did not state any specific objection to the Magistrate Judge’s dispositive

findings, his objections are overruled.



,



                                                 3
III.   CONCLUSION

       Walker failed to file timely objections to the Magistrate’s R&R and also failed to object in

the sense that he merely reiterated previous arguments, without pinpointing substantive mistakes

of law or fact in the R&R. Accordingly, he has not met his burden to establish that the R&R is

clearly erroneous or contrary to law. Accordingly, Walker’s objections are OVERRULED. The

Court ADOPTS the R&R of the Magistrate Judge. The Petition for Habeas Corpus is DISMISSED,

and the motion for summary judgment is DENIED.

       The Court certifies, pursuant to 28 U.S.C. §1915(A)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability.

IT IS SO ORDERED.


 DATED: 4/15/19                                     /s/ John R. Adams_________________
                                                    John R. Adams
                                                    UNITED STATES DISTRICT JUDGE




                                                4
